                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SEAN MOORE,                                      Case No. 18-cv-00634-SI
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING UNOPPOSED
                                   9             v.                                       MOTION TO SUBSTITUTE PARTY
                                                                                          PER FRCP 25
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,                               Re: Dkt. No. 68
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On January 28, 2020, counsel for plaintiff Sean Moore informed the Court of Mr. Moore’s

                                  14   recent death. Dkt. No. 65. On January 29, 2020, plaintiff’s counsel filed a motion to substitute in

                                  15   Mr. Moore’s biological parents – Loyce Amos Moore and Celo Davis Moore – in light of Sean

                                  16   Moore’s death pursuant to Federal Rule of Civil Procedure 25. Dkt. No. 68. No opposition has

                                  17   been filed and defense counsel did not state any objection to the substitution during the February

                                  18   14, 2020 case management conference.

                                  19          The Court finds substitution proper and hereby GRANTS the motion.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 18, 2020

                                  22                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
